Exhibit 10.5

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

PROMISSORY NOTE

 

$310,000.00 San Antonio, Texas January 19, 2015

 

FOR VALUE RECEIVED, FLAGSHIP OIL AND GAS CORP., a Texas corporation, whose
address is 626 Jessamine Street, San Antonio, Texas 78209 (the “Debtor”),
promises to pay to the order of Digerati Technologies, Inc., a Nevada
corporation, whose address is 3463 Magic Drive, Suite 355, San Antonio, Texas
78229 (the “Payee”), the sum of THREE HUNDRED AND TEN THOUSAND AND NO/100 UNITED
STATES DOLLARS ($310,000.00) in lawful money of the United States of America
which shall be legal tender for the payment of debts from time to time, together
with interest on the outstanding principal amount hereof at the rate of seven
percent (7%) interest per annum, computed on the basis of a 360-day year and
30-day months.  

 

This Note shall be payable in three installments of principal and accrued
interest, without demand, in installments of: (a) $40,000.00 plus accrued
interest on January 30, 2015; (b) $60,000.00 plus accrued interest on February
13, 2015; and (c) all remaining principal and accrued interest on March 6, 2015
(the “Maturity Date”). If the Maturity Date shall be a Saturday, Sunday, or day
on which banks in San Antonio, Texas, or the place of payment are authorized or
required to be closed, such payment shall be made on the next following day that
is not a Saturday, Sunday or day on which banks in San Antonio, Texas, or the
place of payment are authorized or required to be closed and interest thereon
shall continue to accrue thereon until such date.

 

Time is of the essence of this Note, and the Debtor expressly agrees that in the
event of default in the payment of any principal or interest when due, the Payee
may declare the entirety of this Note immediately due and payable. Upon the
occurrence of any default hereunder, the Payee shall also have the right to
exercise any and all of the rights, remedies and recourses now or hereafter
existing in equity, law, by virtue of statute or otherwise.

 

In the event that any payment is not made when due, either of principal or
interest, and whether upon maturity or as a result of acceleration, interest
shall thereafter accrue at the rate per annum equal to the lesser of (a) the
maximum non-usurious rate of interest permitted by the laws of the State of
Texas or the United States of America, whichever shall permit the higher rate
(the “Maximum Lawful Rate”) or (b) twenty percent (20%) per annum, from such
date until the entire balance of principal and accrued interest on this Note has
been paid.

 



 

 

 

Debtor has the privilege of making prepayments on this Note from time to time in
any amount without penalty provided that any such prepayment shall be applied to
accrued and unpaid interest on this Note and the balance, if any, to the
principal amount payable under this Note; provided, however, that Debtor shall
give Payee at least 10 days’ notice before making any prepayment of more than
$100,000, which notice shall specify the amount of the prepayment and the date
upon which such prepayment will be made, and upon giving of any such notice this
Note shall be deemed to be amended to require the payment of amount set forth in
such notice on the date set forth in such notice.

 

No failure to exercise and no delay on the part of Payee in exercising any power
or right in connection herewith shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No course
of dealing between Debtor and Payee shall operate as a waiver of any right of
Payee. No modification or waiver of any provision of this Note or any consent to
any departure therefrom shall in any event be effective unless the same shall be
in writing and signed by the person against whom enforcement thereof is to be
sought, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

In the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through any judicial
proceeding whatsoever, or if any action be had hereon, then Debtor agrees and
promises to pay an additional amount as reasonable, calculated and foreseeable
attorneys’ and collection fees incurred by Payee in connection with enforcing
its rights herein contemplated.

 

To the extent permitted by applicable law, Debtor hereby waives grace, notice,
demand or presentment for payment of this Note, dishonor, notice of dishonor,
notice of default or nonpayment, protest, notice of protest, suit, notice of
intention to accelerate, notice of acceleration, diligence or any notice of or
defense on account of the extension of time of payments or change in the method
of payments, and consents to any and all renewals and extensions in the time of
payment hereof, and the release of any party primarily or secondarily liable
hereon.

 

It is expressly provided and stipulated that notwithstanding any provision of
this Note, in no event shall the aggregate of all interest paid by Debtor to
Payee hereunder ever exceed the maximum non-usurious rate of interest which may
lawfully be charged Debtor under the laws of the State of Texas or United States
Federal Government, as applicable, on the principal balance of this Note
remaining unpaid. It is expressly stipulated and agreed by Debtor that it is the
intent of Payee and Debtor in the execution and delivery of this Note to
contract in furtherance of such laws, and that none of the terms of this Note
shall ever be construed to create a contract to pay for the use, forbearance or
detention of money, at any interest rate in excess of the maximum non-usurious
rate of interest permitted to be charged Debtor under the laws of the State of
Texas or United States Federal Government, as applicable. The provisions of this
paragraph shall govern over all other provisions of this Note should any such
provisions be in apparent conflict herewith.

 



2

 

 

Specifically and without limiting the generality of the foregoing paragraph, it
is expressly provided that:

 

(i) In the event of prepayment of the principal of this Note, in whole or in
part, or the payment of the principal of this Note prior to the Maturity Dates,
whether resulting from acceleration of the maturity of this Note or otherwise,
if the aggregate amount of interest accruing hereon prior to such payment plus
the amount of any interest accruing after maturity and plus any other amount
paid or accrued in connection with the indebtedness evidenced hereby which by
law are deemed interest on the indebtedness evidenced by the Note and which
aggregate amounts paid or accrued (if calculated in accordance with the
provisions of this Note other than this paragraph) would exceed the maximum
non-usurious rate of interest which could lawfully be charged as above mentioned
on the unpaid principal balance of the indebtedness evidenced by this Note from
time to time advanced (less any discount) and remaining unpaid from the date
advanced to the date of final payment thereof, then in such event the amount of
such excess shall be credited, as of the date paid, toward the payment of the
principal of this Note so as to reduce the amount of the final payment of
principal due on this Note, or if the principal amount hereof has been paid in
full, refunded to Debtor.

 

(ii) If under any circumstances the aggregate amounts paid on the indebtedness
evidenced by this Note prior to and incident to the final payment hereof include
amounts which by law are deemed interest and which would exceed the maximum
non-usurious rate of interest which could lawfully have been charged or
collected on this Note, as above mentioned, Debtor stipulates that (a) any
non-principal payment shall be characterized as an expense, fee, or premium
rather than as interest and any excess shall be credited hereon by the holder
hereof (or, if this Note shall have been paid in full, refunded to Debtor); and
(b) determination of the rate of interest for determining whether the
indebtedness evidenced hereby is usurious shall be made by amortizing,
prorating, allocating, and spreading, in equal parts during the full stated term
hereof, all interest at any time contracted for, charged, or received from
Debtor in connection with such indebtedness, and any excess shall be canceled,
credited, or refunded as set forth in (a) herein.

 

In no event shall the provisions of Chapter 346 of the Texas Finance Code apply
to this Note. To the extent that Payee is relying on Chapter 303 of the Texas
Finance Code to determine the Maximum Lawful Rate payable on the Note, Payee
will utilize the weekly ceiling from time to time in effect as provided in such
Chapter 303, as amended. To the extent United States federal law permits Payee
to contract for, charge, take, receive or reserve a greater amount of interest
than under Texas law, Payee will rely on United States federal law instead of
such Chapter 303 for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law now or hereafter in
effect, Payee may, at its option and from time to time, utilize any other method
of establishing the Maximum Lawful Rate under such Chapter 303 or under other
applicable law by giving notice, if required, to Debtor as provided by
applicable law now or hereafter in effect.

 



3

 

 

Any check, draft, money order, or other instrument given in payment of all or
any portion of this Note may be accepted by Payee and handled in collection in
the customary manner, but the same shall not constitute payment hereunder or
diminish any rights of Payee except to the extent that actual cash proceeds of
such instruments are unconditionally received by Payee. If at any time any
payment of the principal of or interest on this Note is rescinded or must be
restored or returned upon the insolvency, bankruptcy or reorganization of Debtor
or otherwise, the obligation under this Note with respect to that payment shall
be reinstated as though the payment had been due but not made at that time.

 

Debtor agrees that this Note shall be freely assignable to any assignee of
Payee, subject to compliance with applicable securities laws.

 

Debtor represents and warrants that the extension of credit represented by this
Note is for business, commercial, investment, or other similar purposes and not
primarily for personal, family, household or agricultural use.

 

This Note has been executed and delivered and shall be construed in accordance
with and governed by the laws of the State of Texas and of the United States of
America applicable in Texas. Venue for any litigation between Debtor and Payee
with respect to this Note shall be Bexar County, Texas. Debtor and Payee hereby
irrevocably submit to personal jurisdiction in Texas, and waive all objections
to personal jurisdiction in Texas and venue in Bexar County for purposes of such
litigation.

 

THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN DEBTOR AND PAYEE AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN DEBTOR AND PAYEE.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN DEBTOR AND PAYEE.

 



  FLAGSHIP OIL AND GAS CORP.,   a Texas corporation           By: /s/ Craig
Clement     Name: Craig Clement     Title: CEO

 

 

4

 



